Citation Nr: 0803335	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What rating is warranted for diabetes mellitus, with 
early right eye diabetic retinopathy, and nephropathy since 
October 10, 2001?

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a depressive 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973, as well as service with the Army National Guard from 
February 1975 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June and September 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In the representative's informal hearing presentation a claim 
to reopen the issue of entitlement to service connection for 
post traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Since October 10, 2001, the veteran's diabetes mellitus 
requires treatment with insulin but does not require a 
restricted diet or restricted activity.

2.  Hepatitis C was not demonstrated during the veteran's 
service and is not shown to be related to service.

3.  A depressive disorder was not demonstrated during the 
veteran's service and is not shown to be related to such 
service.

4.  Hypertension was not demonstrated during the veteran's 
service and is not shown to be related to such service.
.



CONCLUSIONS OF LAW

1.  Since October 10, 2001, the criteria for a rating in 
excess of 20 percent for diabetes mellitus with early right 
eye diabetic retinopathy and nephropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, 4.115, 4.119, Diagnostic Code 7913 
(2007).

2.  Hepatitis C was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A depressive disorder was not incurred in or aggravated 
during active service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  Hypertension was not incurred in or aggravated during 
active service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2005 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in January 2007.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

I.  The claim for an increased rating for diabetes mellitus, 
with right eye diabetic retinopathy, and nephropathy 

By a June 2003 rating decision, the RO granted the veteran 
service connection for diabetes mellitus, and assigned a 
rating of 20 percent, effective October 10, 2002.  The 
veteran appealed, asserting his diabetes mellitus warranted a 
higher rating.

A November 2001 VA ophthalmologic examination revealed visual 
acuity correctable to 20/20 bilaterally.

A December 2001 VA treatment report indicated uncontrolled 
diabetes mellitus, but no kidney disorder was diagnosed.  The 
veteran was noted to complain of blurred vision.  

A November 2002 Agent Orange evaluation revealed type II 
diabetes mellitus, caused by Agent Orange exposure.  No other 
diseases caused by Agent Orange were noted.  

An August 2003 VA examination noted that the veteran had 
diabetes mellitus type II, which was diagnosed in 1997, and 
treated with diet and oral medications.  The examiner also 
noted that the veteran had been taking insulin since July 
2003.  There was no history of diabetic ketoacidosis or of 
hypoglycemia.  The examiner provided a diagnosis of type two 
diabetes with nephropathy.  An eye examination conducted with 
this study showed very early diabetic retinopathy of the 
right eye.  Right eye vision was correctable to 20/20.

VA medical records dated February 2002 through January 2004, 
June 2004 through May 2005, and December 2005 through 
December 2006 show treatment for diabetes mellitus, including 
treatment with insulin injections, oral medication, and 
restricted diet.  A September 2005 record noted uncontrolled 
diabetes mellitus, and advised the veteran to avoid alcohol, 
eat a balanced diet, and exercise.  A March 2006 treatment 
report noted blood sugars with an average of 140, and 
complaints of parenthesis in the hands and feet.  A June 2006 
treatment report noted uncontrolled blood sugars, and 
complaints of diabetic neuropathy.  A November 2006 indicated 
continued poor control of diabetes despite efforts to watch 
his diet, exercise and take insulin.  

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
  
The veteran is currently assigned a 20 percent evaluation 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The August 
2003 VA examination noted diabetes mellitus, initially 
treated with diet and oral medications.  The examiner noted 
treatment with insulin beginning in July 2003.  The VA 
medical records noted a diagnosis of diabetes mellitus, with 
occasional episodes of elevated blood sugar levels that is 
treated with insulin and restricted diet.  

A 40 percent rating under Diagnostic Code 7913 is warranted 
when the veteran has diabetes requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

While the veteran's records do show that his diabetes is 
uncontrolled and is treated with insulin, there is no 
objective medical evidence noting that a doctor has 
restricted the veteran's activities due to his diabetes.  Cf. 
Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 
2007) (The term regulation of activities" as defined by 
Diagnostic Code 7913 requires that a claimant avoid not only 
strenuous occupational activity, but strenuous recreational 
activity as well.)  Additionally, because the veteran's right 
eye visual acuity is correctable to 20/20, there is no basis 
for a separate rating under 38 C.F.R. § 4.84a.  Likewise, as 
there is no evidence of compensably disabling renal 
dysfunction, there is no basis for a separate rating for 
nephropathy.  38 C.F.R. § 4.115b.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 20 percent rating than a 40 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Board notes that this is 
an initial ratings case, and consideration has been given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings of different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection during 
which the service-connected diabetes mellitus was more than 
20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for  an initial rating in excess of 20 percent for 
diabetes mellitus that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  The claims for service connection for hepatitis C, a 
depressive disorder, and hypertension

The veteran contends that his hepatitis C was caused by his 
exposure to wounded and dead soldiers in Vietnam.  He also 
contends that his depressive disorder and hypertension are 
related to his Vietnam service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension or psychotic depression becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease or disability 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

A September 2005 unavailability memorandum indicated that 
despite the RO's attempts to obtain the veteran's complete 
service medical records, those records are unavailable for 
review.  When service medical records are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005).  VA informed the veteran of its 
difficulty in locating the service medical records and 
essentially told the veteran to submit any service medical 
records in his possession by the March 2004 statement of the 
case.  

Available service medical records indicate that on a November 
1972 Report of Medical History, the veteran reported he was 
in excellent health, and he denied episodes of depression, 
high blood pressure, jaundice, and hepatitis.  The veteran's 
November 1972 separation examination did not indicate any 
psychiatric, vascular, heart or liver abnormalities.  An 
August 1974 National Guard enlistment examination again noted 
no abnormalities, and the veteran denied a history of high 
blood pressure, depression, and hepatitis on his August 1974 
report of medical history.  

The veteran submitted private medical records dated April 
1998 through February 2001.  An April 1998 treatment record 
indicated that the veteran had a history of hypertension for 
the past six years that was controlled on medication without 
side effects.  Subsequent records reflected treatment and 
monitoring of the veteran's blood pressure.  

A June 1999 discharge summary from Rex Healthcare noted 
diagnoses of chronic hepatitis C and hypertension.  The 
physician reported that the veteran had abnormal liver 
function chemistries since at least 1996, with no history of 
tattoos or intravenous drug use.  However, the veteran did 
report use of nasal cocaine through shared straws.  

A January 2000 private medical report indicated that the 
veteran reported some short-term memory loss that he 
attributed to recent stress, but denied any other depressive 
symptoms.  

An April 1999 private medical report indicated a history of 
Hepatitis C and a February 2001 treatment record noted 
treatment for Hepatitis C since 1997.

VA treatment records dated October 2001 through October 2002 
indicated continued treatment for hypertension and hepatitis 
C, as well as treatment for depression.  A December 2001 
treatment report provided a diagnosis of depression due to 
life stressors.  An October 2002 treatment report indicated 
that the veteran reported significant depression beginning in 
June 2001, following changes in his financial situation, 
health status, and marital discord.

An August 2003 VA examination noted a history of hypertension 
dating back to 1992, which was treated with medication.  The 
examiner noted that a July 2003 VA treatment record noted 
normal catherization findings indicating no clinically 
significant coronary artery disease.  There was no history of 
a myocardial infarction or a cerebrovascular accident.  On 
examination, blood pressure was 136/84, chest was clear and 
cardiac examination was unremarkable.  The examiner diagnosed 
hypertension with no evidence of heart disease.  The examiner 
opined that hypertension was not caused by diabetes.  The 
examiner opined that the cause of the veteran's hypertension 
was unknown.  

An August 2003 VA examination for hepatitis C noted that the 
veteran was diagnosed with Hepatitis C in 1997.  The veteran 
gave a vague history of jaundice that was unverified by the 
record, and reported exposure to wounded and dead men while 
in Vietnam.  He reported using intravenous speed before 
service, but only for a short period of time.  The veteran 
denied using razors, sharing needles, using intravenous 
drugs, unprotected sex, homosexual experiences, and 
incarcerations.  He did report working at Dorothy Dix 
Hospital as a forensic technician for 10 years.  The examiner 
diagnosed hepatitis C, status post interferon treatment.  The 
examiner opined that it was not possible to say whether the 
veteran was more likely exposed to hepatitis C at any 
particular time, either before, during, or after service.  

An August 2003 VA examination for depression noted that the 
veteran described himself as moody, and reported that seven 
years ago, he lost his job and went into business for himself 
- something he found to be stressful.  He reported about a 
year and a half prior he gave up his business and has only 
had occasional, temporary work.  He also reported problems 
with his marriage, health problems, and financial problems.  
The veteran described himself at short-tempered, forgetful, 
and had problem with sleep and concentration.  The examiner 
noted no history of suicide attempts or panic attacks.  
Following a mental status examination a diagnosis of 
depressive disorder, not otherwise specified, was entered.  
The examiner opined that the veteran's depression was most 
likely secondary to his stressors that occurred in life, 
including unemployment, marital problems, and health 
problems.  

VA treatment records dated February 2002 through January 
2004, June 2004 through May 2005, and December 2005 through 
December 2006 reflect continued treatment for depression 
attributed to the veteran's personal situation (financial, 
marital, and health problems), hypertension, and hepatitis C.  
A July 2004 treatment report for hepatitis C indicted that 
the veteran had possible exposure while working in a 
mortuary.  The veteran denied intravenous drug use, tattoos, 
or blood transfusions prior to 1992.  He admitted to snorting 
cocaine.

The veteran submitted statements asserting that while his job 
was that of a cook, he also did guard duty and helped handle 
dead and severely wounded soldiers.  He also asserted that he 
worked at Dorothy Dix hospital as a forensic technician, but 
contended he was not exposed to any blood or fluids. 

While the veteran has a current diagnosis of hepatitis C, 
there is no objective medical evidence linking hepatitis C to 
any incident of service.  The veteran was diagnosed with 
hepatitis C in 1997, many years after his discharge from both 
active service and the National Guard.  While the veteran 
attributes his hepatitis C to his service in Vietnam, the 
August 2003 VA examiner noted that it was impossible to say 
whether the veteran was exposed before service, during 
service, or after service.  A July 2004 VA treatment report 
indicated that the veteran was possibly exposed while working 
in a mortuary, as he denied IV drug use, tattoos, or blood 
transfusions prior to 1992.  Multiple records take note of 
the veteran's history of snorting cocaine.  Thus, there is no 
objective medical evidence that the veteran's hepatitis C is 
related to or was incurred in service.  

While the veteran has a current diagnosis of depression, 
there is no objective medical evidence linking depression to 
any incident of service.  The veteran did not report any 
depression upon separation from service or the National 
Guard.  Additionally, the first documented diagnosis of 
depression was in December 2001, and was attributed to life 
stressors, to include nonservice connected disabilities.  
Subsequent treatment records for depression, as well as the 
August 2003 VA examination, attributed the depression to the 
veteran's health, financial, and marital problems.  Thus, the 
evidence preponderates against finding that the veteran's 
depressive disorder, is related to, or was incurred in 
service.  

Finally, while the veteran has a current diagnosis of 
hypertension, there is no objective medical evidence linking 
hypertension to any incident of service.  Additionally, there 
is no medical evidence of a diagnosis of hypertension within 
one year after discharge from service.  The veteran did not 
report any problems with high blood pressure on his 
separation examination, or on his National Guard 
examinations.  The earliest documented diagnosis of 
hypertension was in 1992, several years after the veteran's 
discharge from service.  The August 2003 examiner also noted 
that the cause of the veteran's hypertension was unknown.  
Thus, the evidence preponderates against finding that the 
veteran's hypertension, is related to, or was incurred in 
service.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

 
ORDER

A rating in excess of 20 percent for diabetes mellitus, with 
early diabetic retinopathy in the right eye, and nephropathy, 
since October 10, 2001, is denied.

Service connection for hepatitis C is denied.




Service connection for depressive disorder is denied.

Service connection for hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


